The appellant was tried and convicted of the offense of burglary, and his punishment assessed at confinement in the State penitentiary for a term of two years.
The facts proven upon the trial are substantially as follows: On Saturday night of May 7, 1932, the store building of I. M. Johnson located at Kopperl, Bosque County, Texas, was entered by breaking a window in the rear of said building. There was taken from said store on said occasion some shoes, mens underwear, shirts, pants, bolt goods, pocket knives, and tobacco. Some two or three days later some of said property was found by officers in a house located in the city of Cleburne and occupied by the appellant and Mr. and Mrs. C. V. Fenn. The appellant, C. V. Fenn, and Red Hannie were all separately indicted for said burglary but at the beginning or during the trial the case against Fenn was dismissed. The record fails to disclose what *Page 155 
disposition was made of the case against Red Hannie. C. V. Fenn testified for the State that some time during Saturday night of May 7, 1932, he heard the appellant slam the door as he came in home; that when he, the witness, arose the next morning he observed these goods and asked appellant where they came from, to which appellant replied that he won them in a crap game. The appellant did not testify and offered no testimony upon the trial.
The appellant's only complaint is that the trial court erred in refusing to submit to the jury his requested special instruction No. 4, which reads as follows: "Gentlemen of the jury, you are instructed as a part of the law in this case that if you believe that Red Hannie or C. V. Fenn, either or both of them, committed the alleged burglary, or if you have a reasonable doubt thereof, then you will give the defendant the benefit of such doubt and find him not guilty." We do not believe that the court committed any error in refusing to give said requested special charge because the same was not justified by the facts in this, that said charge did not instruct the jury that if Fenn and Hannie or either of them committed the burglary and the defendant did not aid, abet, or encourage the commission of said offense, or if they have a reasonable doubt thereof, then to acquit. It will be observed that under the requested special charge, if it had been given, the jury would have been instructed that if Fenn and Hannie committed the offense and appellant aided and assisted in the commission thereof, yet they would be required to acquit him. This is not the law. The court gave an adequate and comprehensive charge besides giving two of appellant's requested special charges which fully covered the defensive theory of defendant.
Finding no reversible error in the record, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.